J-S41038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MARTY MOHOSKI,

                            Appellant                 No. 2180 MDA 2014


                Appeal from the PCRA Order December 10, 2014
                 in the Court of Common Pleas of Berks County
               Criminal Division at No.: CP-06-CR-0000712-2007

BEFORE: ALLEN, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                FILED JULY 10, 2015

        Appellant, Marty Mohoski, appeals, pro se, from the court’s dismissal

of his first petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546. We affirm.

        The PCRA court summarized the factual and procedural history of this

case as follows:

              On January 29, 2007 [Appellant] was involved in a verbal
        argument with Rita Osieki, his landlord and sometimes
        paramour, from whom he rented a room at 1044 Moss Street in
        the city of Reading, Pennsylvania.        The verbal argument
        eventually escalated into Appellant’s protracted, vicious physical
        attack on Ms. Osieki that only ended when neighbors called the
        police and Appellant fled the scene.

             . . . After several years and various court-appointed
        lawyers, along with delays caused by Appellant’s filing of
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S41038-15


       meritless motions and an interlocutory appeal, the case
       proceeded to trial on October 19, 2009. Appellant represented
       himself throughout the two-day jury trial, with the assistance of
       standby counsel. [On October 20, 2009, the jury convicted
       Appellant of aggravated assault, unlawful restraint, reckless
       endangerment, and two counts of simple assault, and the judge
       convicted Appellant of summary harassment.1           The court
       sentenced Appellant to an aggregate term of not less than eight
       and one-half nor more than twenty-five years’ incarceration.]

             On October 2[7], 2009, Appellant was appointed appellate
       counsel, who filed an appeal on behalf of Appellant on or around
       November 17, 2009. Counsel for Appellant failed to file a brief,
       and accordingly the appeal was dismissed on January 13, 2011.
       Appellant filed an application for reconsideration of the dismissal
       with the Superior Court, which was denied on April 11, 2011.
       On May 17, 2011 [the trial] court granted Appellant’s petition
       [for allowance of appeal] and allowed him to appeal nunc pro
       [tunc], granted his request to proceed in forma pauperis, and
       appointed new appellate counsel. New appellate counsel filed a
       [n]otice of [a]ppeal on June 7, 2011.

             On January 23, 2012 Appellant’s judgment of sentence
       was affirmed and on February 9, 2012 Appellant filed a pro se
       [PCRA petition]. Accordingly, [the PCRA] court appointed PCRA
       counsel Osmer Deming to assist Appellant in the disposition of
       his PCRA petition. . . .

(PCRA Court Opinion, 3/04/15, at 1-2).

       On August 30, 2013, PCRA counsel filed a petition to withdraw as

counsel with a supporting Turner/Finley2 no merit letter. The PCRA court

granted counsel’s petition to withdraw on October 24, 2014.

____________________________________________


1
  18 Pa.C.S.A. §§ 2702(a)(1), 2902(a)(1), 2705, 2701(a)(1) and (3), and
2709(a)(1), respectively.
2
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -2-
J-S41038-15



       On November 5, 2014, the PCRA court notified Appellant of its

intention to dismiss his PCRA petition without a hearing pursuant to

Pennsylvania Rule of Criminal Procedure 907.           See Pa.R.Crim.P. 907(1).

Appellant filed a pro se response on November 18, 2014.

       The PCRA court dismissed the petition on December 10, 2014.3

Appellant timely appealed on December 26, 2014.4

       Appellant raises nine issues for our review:5

       [1.] Did the trial court err in permitting Appellant to be tried
       without having the benefit of adequate time for preparation and
       subpoenaing of witnesses, with full knowledge that Appellant had
       received discovery information and casefile only [five] days prior
       to trial?

       [2.] Did the trial court err in permitting highly prejudicial
       inferences by Commonwealth witnesses in front of the jury
       without giving cautionary/curative instruction?


____________________________________________


3
  We note that at the time Appellant filed his notice of appeal, the PCRA
court’s December 10, 2014 order had not been docketed. (See Per Curiam
Order, 1/13/15, at 1). On February 3, 2015, this Court directed the PCRA
court to enter the December 10, 2014 order on its docket. (See Per Curiam
Order, 2/03/15, at 1). The PCRA court complied and “the January 13, 2015
show-cause order [was] discharged.” (Per Curiam Order, 2/13/15, at 1)
(emphasis and capitalization omitted). Therefore, we will deem the PCRA
court’s December 10, 2014 order as filed on that day. (See Docket, at 24);
see also Pa.R.A.P. 905(5).
4
  Pursuant to the PCRA court’s order, Appellant filed a timely Rule 1925(b)
statement on January 14, 2015. The court entered its Rule 1925(a) opinion
on March 4, 2015. See Pa.R.A.P. 1925.
5
   We have renumbered Appellant’s issues for ease of analysis and
disposition.



                                           -3-
J-S41038-15


      [3.] Did the Commonwealth’s attorney commit instances of
      misconduct in the form of presenting false testimony, mis-
      stating [sic] facts, and urging the jury to draw inferences not
      supported by evidence at trial, and was Appellant prejudiced by
      these actions?

      [4.] Did the [PCRA] court err in failing to appoint counsel on
      appeal from the [December 10, 2014] order [] dismissing
      Appellant’s PCRA petition?

      [5.] Did the [PCRA] court err in dismissing Appellant’s PCRA
      petition without a hearing?

      [6.] Was pre-trial and standby counsel William Bispels
      ineffective in failing to adequately meet and consult with
      Appellant, in failing to explore potential trial defenses, in failing
      to file any pre-trial motions, in ignoring exculpatory evidence, in
      failing to contact witnesses whose testimony would have been
      exculpatory in nature, in failing to request that the
      Commonwealth produce any evidence of record that Appellant
      had waived his [Pennsylvania Rule of Criminal Procedure] 600
      rights at Appellant’s Rule 600 hearing, and, as stanby [sic]
      counsel, failing to act as advocate and advise Appellant on
      requested points of law during trial?

      [7.] Was appellate counsel Jay M. Nigrini ineffective in failing to
      raise and argue requested meritorious issues on appeal?

      [8.] Was PCRA counsel ineffective in failing to comply with the
      standards set forth in Finley?

      [9.] Was PCRA counsel ineffective in failing to investigate and
      develop the claims raised in Appellant’s PCRA petition?

(Appellant’s Brief, at vii-viii) (most capitalization omitted).

      Our standard of review is well-settled:

            When reviewing the propriety of an order granting or
      denying PCRA relief, this Court is limited to determining whether
      the evidence of record supports the determination of the PCRA
      court and whether the ruling is free of legal error. Great
      deference is granted to the findings of the PCRA court, and these



                                       -4-
J-S41038-15


      findings will not be disturbed unless they have no support in the
      certified record.

Commonwealth v. Rachak, 62 A.3d 389, 391 (Pa. Super. 2012), appeal

denied, 67 A.3d 796 (Pa. 2013) (citations omitted).

      In order to be eligible for PCRA relief, a petitioner must demonstrate

that the issues raised in his PCRA petition have not been previously litigated

or waived. See 42 Pa.C.S.A. § 9543(a)(3).

             . . . An issue is previously litigated if the highest appellate
      court in which appellant could have had review as a matter of
      right has ruled on the merits of the issue. An issue is waived if
      appellant could have raised it but failed to do so before trial, at
      trial, . . . on appeal or in a prior state post-conviction
      proceeding.

Commonwealth v. Fears, 86 A.3d 795, 803-04 (Pa. 2014) (citations and

quotation marks omitted); see also 42 Pa.C.S.A. §§ 9543(a)(3) and 9544.

      Furthermore, a PCRA petitioner is eligible for relief if the claim is

cognizable under the PCRA.        See 42 Pa.C.S.A. § 9543. Cognizable claims

include     constitutional   violations   and   ineffectiveness   of   counsel   that

undermine the truth-determining process. See 42 Pa.C.S.A. § 9543(a)(2)(i)

and (ii).

             We also note that a PCRA petitioner is not automatically
      entitled to an evidentiary hearing. We review the PCRA court’s
      decision dismissing a petition without a hearing for an abuse of
      discretion.

                    [T]he right to an evidentiary hearing on a post-
              conviction petition is not absolute. It is within the
              PCRA court’s discretion to decline to hold a hearing if
              the petitioner’s claim is patently frivolous and has no
              support either in the record or other evidence. It is
              the responsibility of the reviewing court on appeal to


                                          -5-
J-S41038-15


              examine each issue raised in the PCRA petition in
              light of the record certified before it in order to
              determine if the PCRA court erred in its
              determination that there were no genuine issues of
              material fact in controversy and in denying relief
              without conducting an evidentiary hearing.

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014) (citations

omitted).

        In the first issue, Appellant claims that “the trial court err[ed] in

permitting [him] to be tried without having the benefit of adequate time for

preparation[.]”     (Appellant’s Brief, at 22) (most capitalization omitted).

Specifically, he asserts that he was “denied his constitutional right to due

process in that he was not afforded adequate time to prepare a defense and

subpoena available witnesses . . . .” (Id. at 24). This issue is waived.

        The record reflects that Appellant’s assertion that the trial court failed

to allow him adequate time to prepare for trial was not included in his direct

appeal of his judgment of sentence.        (See Commonwealth v. Mohoski,

1016 MDA 2011, unpublished memorandum at *5 (Pa. Super. filed Jan. 23,

2012) (identifying two issues on appeal: sufficiency of evidence and

limitation on cross-examination of victim)).      Accordingly, the first issue is

waived.     See Fears, supra at 803-04; 42 Pa.C.S.A. §§ 9543(a)(3) and

9544.

        Moreover, his claim would not merit relief.

        The PCRA court found that:

              On October 14, 2009 Appellant indicated to the [trial]
        court that, despite his frustrations with the process and with not


                                       -6-
J-S41038-15


      receiving discovery, he was ready to proceed to trial. The issue
      of inadequate preparation time does not appear to have been
      properly preserved by way of objection at the time of trial, and
      moreover it was not raised on direct appeal. . . . Appellant failed
      to demonstrate how he was prejudiced by the case proceeding to
      trial on [October] 19, 2009 . . . .

(PCRA Ct. Op., at 6; see also N.T. Hearing, 10/14/09, at 2-19).               Upon

review, we agree and conclude that the record supports the court’s

determination that “Appellant failed to raise a colorable claim [for PCRA]

relief . . . .” (PCRA Ct. Op., at 6). Accordingly, we would find no abuse of

discretion in the PCRA court’s dismissal of this claim even were it not

waived.

      In the second issue, Appellant claims that “the trial court err[ed] in

permitting   highly   prejudicial   inferences   [of   his   criminal   record]   by

Commonwealth witness[, Police Officer Christopher Cortazzo,] in front of the

jury without giving [a] cautionary [or] curative instruction[.]” (Appellant’s

Brief, at 24) (most capitalization omitted). This issue is waived.

      The record reflects that Appellant’s assertion that the trial court

permitted Officer Cortazzo to testify about Appellant’s prior criminal record

without giving a cautionary or curative jury instruction was not included in

his direct appeal of his judgment of sentence. (See Mohoski, supra at *5).

Accordingly, the second issue is waived. See Fears, supra at 803-04; 42

Pa.C.S.A. §§ 9543(a)(3) and 9544.

      Moreover, his claim would not merit relief.

      The PCRA court found that:



                                       -7-
J-S41038-15


               . . . The issue[] of . . . improper witness statements . . .
        was [not] raised in his [direct] appeal (and [is] therefore
        waived) and . . . [was] not properly raised in his PCRA [p]etition.
        . . . [T]he proper issue in the PCRA would have been whether
        trial counsel was ineffective for failing to object to the
        complained-of behavior[].          Because Appellant represented
        himself at the trial, he is barred from asserting his own
        ineffectiveness. . . . Appellant failed to establish that he was
        prejudiced . . . by any inferences from witness statements.

(PCRA Ct. Op., at 7) (footnote omitted).                Upon review, we agree and

conclude that the record supports the court’s determination that Appellant’s

claim of improper witness statements is not properly the subject of a PCRA

petition.     Accordingly, we would find no abuse of discretion in the PCRA

court’s dismissal of this claim even were it not waived.

        In the third issue, Appellant claims “prosecutorial misconduct,”

(Appellant’s Brief, at 25), for “permitting false testimony, mis-stating [sic]

facts not supported by the record, and overreaching at trial . . . .” (Id. at

26). This issue is waived.

        The    record   reflects   that   Appellant’s    assertion   of   prosecutorial

misconduct was not included in his direct appeal of his judgment of

sentence.      (See Mohoski, supra at *5).          Accordingly, the third issue is

waived.       See Fears, supra at 803-04; 42 Pa.C.S.A. §§ 9543(a)(3) and

9544.

        Moreover, his claim would not merit relief.

        The PCRA court found that:

              . . . The issue[] of prosecutorial misconduct . . . was [not]
        raised in his [direct] appeal (and [is] therefore waived) and . . .
        [was] not properly raised in his PCRA [p]etition. . . . [T]he


                                          -8-
J-S41038-15


      proper issue in the PCRA would have been whether trial counsel
      was ineffective for failing to object to the complained-of
      behavior[]. Because Appellant represented himself at the trial,
      he is barred from asserting his own ineffectiveness. . . .
      Appellant failed to establish that he was prejudiced by any of the
      alleged prosecutorial misconduct . . . .

(PCRA Ct. Op., at 7 (footnote omitted); see also Rule 907 Notice, 11/05/14,

at 7-8 (finding no prosecutorial misconduct)). Upon review, we agree and

conclude that the record supports the court’s determination that Appellant’s

claim of prosecutorial misconduct is not properly the subject of a PCRA

petition.   Accordingly, we would find no abuse of discretion in the PCRA

court’s dismissal of this claim even were it not waived.

      In the fourth issue, Appellant claims that the PCRA court erred in not

appointing counsel for the instant appeal “and, as a result, [he] is forced to

proceed pro se or waive his appellate rights.” (Appellant’s Brief, at 1). This

issue lacks merit.

      It is well-settled that:

             [W]hen counsel has been appointed to represent a
      petitioner in post-conviction proceedings as a matter of right
      under the rules of criminal procedure and when that right has
      been fully vindicated by counsel being permitted to withdraw
      under the procedure authorized in Turner, new counsel shall not
      be appointed and the petitioner, or appellant, must thereafter
      look to his or her own resources for whatever further
      proceedings there might be.

Commonwealth v. Rykard, 55 A.3d 1177, 1183 n.1 (Pa. Super. 2012),

appeal denied, 64 A.3d 631 (Pa. 2013) (quoting Commonwealth v. Maple,

559 A.2d 953, 956 (Pa. Super. 1989)).




                                     -9-
J-S41038-15



     Here, the record reflects that the PCRA court appointed counsel to

assist Appellant with his first pro se PCRA petition on February 16, 2012. On

August 30, 2013, PCRA counsel filed a petition to withdraw as counsel with a

supporting Turner/Finley no merit letter.         The PCRA court granted

counsel’s petition to withdraw on October 24, 2014.     Accordingly, because

Appellant is not entitled to appointed counsel for the instant appeal, we

conclude that the PCRA court properly denied Appellant’s request for

representation. See Rykard, supra at 1183. This issue lacks merit.

     In the fifth issue, Appellant claims that the PCRA court erred in

dismissing his petition without a hearing because the other eight issues have

merit. (See Appellant’s Brief, at 2-8). We disagree.

     The record reflects that the PCRA court certified that it reviewed the

record and agreed with counsel’s no-merit letter.      (See Rule 907 Notice,

11/05/14, at 1, 3; PCRA Ct. Op., at 5). Furthermore, the court issued its

own substantive opinion on each issue. (See Rule 907 Notice, 11/05/14, at

1-8; PCRA Ct. Op., at 4-7). Accordingly, on our independent review of the

record, we conclude that there is no support for the claims and the PCRA

court properly determined that Appellant is not entitled to a hearing. See

Miller, supra at 992. This issue lacks merit.

     Appellant claims in the remaining four issues that he received

ineffective assistance of counsel.   (See Appellant’s Brief at 8-22, 29-31).

We disagree.




                                     - 10 -
J-S41038-15



      It is well-settled that “[a] criminal defendant has the right to effective

counsel . . . .” Commonwealth v. Rathfon, 899 A.2d 365, 369 (Pa. Super.

2006) (citation omitted).   Counsel is presumed effective, and an appellant

bears the burden to prove otherwise. See Commonwealth v. Bennett, 57

A.3d 1185, 1195 (Pa. 2012).       A PCRA petitioner must demonstrate that

counsel’s performance was deficient and that such deficiency prejudiced him.

See Strickland v. Washington, 466 U.S. 668, 687 (1984). Pennsylvania

has further refined the Strickland test into a three-prong inquiry.           An

appellant must demonstrate that: (1) his underlying claim is of arguable

merit; (2) counsel had no reasonable strategic basis for his action or

inaction; and (3) the appellant suffered actual prejudice as a result.       See

Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987).              A failure to

satisfy any prong of the ineffective assistance of counsel test will require

rejection of the claim.   See Commonwealth v. Spotz, 84 A.3d 294, 311

(Pa. 2014).

      In the sixth issue, Appellant claims that:

      . . . [P]re-trial and standby counsel William Bispels [was]
      ineffective in failing to adequately meet and consult with [him], .
      . . explore potential trial witnesses, . . . contact witnesses whose
      testimony would have been exculpatory, . . . request that the
      Commonwealth produce any evidece [sic] of record that
      Appellant had waived his Rule 600 rights[,] . . . and . . . act as
      advocate and advise Appellant . . . during trial[.]




                                     - 11 -
J-S41038-15



(Appellant’s Brief, at 19) (most capitalization omitted).6 We disagree.

       “A criminal defendant who knowingly and intelligently waives his right

to counsel so that he may represent himself at trial may not later rely upon

his   own    lack   of    legal   expertise    as   a   ground   for   a   new   trial.”

Commonwealth v. Bryant, 855 A.2d 726, 736 (Pa. 2004) (citations

omitted).      Further, “[t]he law prohibits a defendant who chooses to

represent himself from alleging his own ineffectiveness.               The fact that

standby counsel was appointed to assist Appellant does not alter this

conclusion.” Commonwealth v. Fletcher, 986 A.2d 759, 773 (Pa. 2009)

(citations omitted).

       Here, the record reflects that Appellant “went through a series of

lawyers, but ultimately represented himself at trial[,]”           (Rule 907 Notice,

11/05/14, at 2).         On May 13, 2009, the trial court appointed Attorney

Bispels as conflict counsel. On July 10, 2009, Appellant waived his right to

counsel. (See Waiver of Counsel, 7/13/09, at 1-2; Order, 7/14/09, at 1).

Thereafter, Appellant proceeded to represent himself at trial and sentencing

with Attorney Bispels as standby counsel. (See Appellant’s Brief, at ix, xi-

xii, 2, 21; PCRA Ct. Op., at 2, 6; N.T. Trial, 10/19/09, at 1; N.T. Sentencing

Hearing, 10/22/09, at 1). We note, Appellant acknowledges that “he is well


____________________________________________


6
  We note that Appellant has abandoned his claim of Attorney Bispels’
ineffectiveness for “failing to file any pre-trial motions[.]” (Appellant’s Brief,
at vii; see id. at 19-22).



                                          - 12 -
J-S41038-15



aware that he cannot raise claims of his own ineffectiveness[.]” (Appellant’s

Brief, at 11; see id. at 16).

      Based on the foregoing, we conclude that:

      Because appellant waived his right to counsel and asserted his
      right to self-representation, which was honored after a colloquy,
      he may not rely upon his own lack of expertise as a ground for
      relief, and consequently, we will not consider any ineffectiveness
      claims that arise from the period of self-representation.

Bryant, supra at 737 (citations omitted).         Therefore, Appellant is not

entitled to relief for any issues that implicate his self-representation.   See

id. at 739.

      However, Attorney Bispels represented Appellant for two months as

conflicts counsel.   Thus, Appellant’s assertion that Attorney Bispels was

ineffective for failing to request evidence of his Rule 600 waiver does not

implicate his self-representation and is reviewable. See id.

      The record reflects that Attorney Bispels filed a Rule 600 motion on

July 7, 2009. (See Rule 600 Motion, 7/07/09). On July 10, 2009, Appellant

waived his Rule 600 “speedy trial rights[.]”        (Order, 7/13/09, at 1).

Furthermore, Appellant acknowledges that a hearing was held on July 10,

2009 and he “waived his Rule 600 rights . . . .” (Appellant’s Brief, at 21).

Because the record confirms that Appellant acknowledges that he waived his

Rule 600 rights, Attorney Bispels could not be ineffective for failure to

request evidence of his Rule 600 waiver.




                                    - 13 -
J-S41038-15



      Accordingly, Appellant has failed to meet the arguable merit prong of

the Pierce test and we find no abuse of discretion in the PCRA court’s

dismissal of this claim. This issue lacks merit.

      In the seventh issue, Appellant claims ineffectiveness of appellate

counsel, Jay M. Nigrini, in failing to raise all his requested issues on direct

appeal.   (See Appellant’s Brief, at 29-31).       Specifically, he asserts that

appellate counsel was ineffective for not raising the following requested

issues: sufficiency of the evidence for aggravated assault, Rule 600 motion

denial, inadequate preparation time, prosecutorial misconduct, and the

cumulative effect of the issues. (See id. at 30). We disagree.

      The record reflects that appellate counsel raised sufficiency of the

evidence in Appellant’s direct appeal. (See Commonwealth v. Mohoski,

1016 MDA 2011, unpublished memorandum at *5 (Pa. Super. filed Jan. 23,

2012) (finding sufficient evidence to sustain aggravated assault conviction)).

Therefore, this claim was previously litigated.      In the instant appeal, we

have found no merit to Appellant’s claims of the Rule 600 motion denial,

inadequate preparation, and prosecutorial misconduct. Therefore, his claim

of cumulative error fails.   See Commonwealth v. Rolan, 964 A.2d 398,

411 (Pa. Super. 2008) (finding cumulative claim lacks merit where defective

individual assertions).

      Based on the foregoing, we conclude that Appellant has failed to meet

the arguable merit prong of the Pierce test and we find no abuse of

discretion in the PCRA court’s dismissal of this claim. This issue lacks merit.

                                     - 14 -
J-S41038-15



      In the eighth issue, Appellant claims ineffectiveness of PCRA counsel

because he “fail[ed] to comply with the standards set forth under Finley[.]”

(Appellant’s Brief, at 8) (most capitalization omitted).         Specifically, he

asserts that “PCRA counsel clearly failed to list and address each of the []

allegations [raised in the PCRA petition] in his ‘no merit’ letter . . . .” (Id.).

This issue is waived.

      It is well-settled that:

            If a Rule 1925(b) statement is too vague, the trial judge may
      find waiver and disregard any argument. . . .

                  When a court has to guess what issues an
            appellant is appealing, that is not enough for
            meaningful review.        When an appellant fails
            adequately to identify in a concise manner the issues
            sought to be pursued on appeal, the trial court is
            impeded in its preparation of a legal analysis which is
            pertinent to those issues.        In other words, a
            [c]oncise [s]tatement which is too vague to allow the
            court to identify the issues raised on appeal is the
            functional equivalent of no [c]oncise [s]tatement at
            all.

Commonwealth v. Reeves, 907 A.2d 1, 2 (Pa. Super. 2006), appeal

denied, 919 A.2d 956 (Pa. 2007) (citations omitted).

      Here, the record reflects that Appellant’s Rule 1925(b) statement

asserts that “PCRA counsel [was] ineffective in failing to comply with the

standards set forth in Finley[.]” (Rule 1925(b) Statement, 1/14/15, at 1 ¶

3) (most capitalization omitted).

      The PCRA court properly found that “[w]ithout [] a more specific

assertion of error we are unable to meaningfully address this issue.” (PCRA


                                     - 15 -
J-S41038-15



Ct. Op., at 6); see also Reeves, supra at 2.             Therefore, this issue is

waived.

      Moreover, his claim would not merit relief.

      The record reflects that PCRA counsel filed a proper Turner/Finley no

merit letter addressing each of Appellant’s claims on August 30, 2013. (See

No-Merit Letter, 8/30/13, at 3-22). Accordingly, there is no arguable merit

to Appellant’s ineffectiveness of PCRA counsel claim.        Therefore, Appellant

has failed to meet the arguable merit prong of the Pierce test and we would

find no abuse of discretion in the PCRA court’s dismissal of this claim even

were it not waived.

      In the final issue, Appellant claims ineffectiveness of PCRA counsel “in

failing to investigate and develop Appellant’s claims raised in his PCRA

petition[.]”   (Appellant’s   Brief,   at   9)   (most   capitalization   omitted).

Specifically, he asserts that “PCRA counsel fail[ed] to discern why the claims

lack merit.” (Id. at 10). This issue is waived.

      The record reflects that Appellant’s Rule 1925(b) statement asserts

that “PCRA counsel [was] ineffective in failing to investigate and develop the

claims raised in [his] PCRA petition[.]” (Rule 1925(b) Statement, 1/14/15,

at 1 ¶ 4) (most capitalization omitted).

      The PCRA court properly found that “[w]ithout [] a more specific

assertion of error we are unable to meaningfully address this issue.” (PCRA

Ct. Op., at 6); see also Reeves, supra at 2.             Therefore, this issue is

waived.

                                       - 16 -
J-S41038-15



     Moreover, his claim would not merit relief.

     The record reflects that PCRA counsel filed a proper Turner/Finley no

merit letter addressing each of Appellant’s claims on August 30, 2013. (See

No-Merit Letter, 8/30/13, at 3-22). Accordingly, there is no arguable merit

to Appellant’s ineffectiveness of PCRA counsel claim.   Therefore, Appellant

has failed to meet the arguable merit prong of the Pierce test and we would

find no abuse of discretion in the PCRA court’s dismissal of this issue even

were it not waived.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/10/2015




                                   - 17 -